DETAILED ACTION
Claims 1, 3-5, and 7-12 are pending, and claims 1, 3-4, 7, and 9-12 are currently under review.
Claims 5 and 8 are withdrawn.
Claims 2 and 6 are cancelled.
Claims 11-12 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.

Response to Amendment
The amendment filed 9/14/2022 has been entered.  Claims 1, 3-5, and 7-10, and newly submitted claims 11-12, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN104907554, machine translation referred to herein) in view of either one of Ramakrishnan (2013, Automotive applications of powder metallurgy) or Takayama (US 2012/0177528), further in view of Kawase (US 2006/0198752), and alternatively over the aforementioned prior art and further in view of Ito et al. (US 2015/0285300).
Regarding claims 1 and 10, He et al. discloses a method of manufacturing an automotive bearing component from a sintered iron-based alloy [0008-0010, 0019]; wherein said method includes the steps of providing a pre-alloyed, diffusion bonded Fe-Cu alloy, followed by subsequent steps of molding and sintering said alloy [0012, 0014-0015].  He et al. further discloses that said pre-alloyed iron powder includes 1 to 25 weight percent Cu [0010].  In addition to 0.5 to 1 weight percent lubricant and 0.2 to 2 weight percent graphite, the examiner notes that the entire raw material powder of He et al. (ie. pre-alloyed powder+lubricant+graphite) will have a Cu ratio of up to approximately 24 weight percent as determined by the examiner, which overlaps with the instantly claimed Cu content [0014].  See MPEP 2144.05(I).  He et al. also discloses a specific embodiment wherein the pre-alloyed iron powder includes 20 weight percent Cu, in addition to 1 weight percent lubricant and 1 weight percent graphite, which results in a raw material powder of approximately 19.6 weight percent Cu, which falls within the claimed range [0033].  See MPEP 2131.
Furthermore, He et al. is silent regarding Cu inclusions from any other source, such that a ratio of the Cu from the pre-alloyed iron powder with respect to the Cu in the entire raw material powder in the disclosure of He et al. is 100%.
He et al. does not expressly teach including Ca in the raw material powder as calcium carbonate or calcium sulfide as claimed.  Kawase discloses that it is known to include 0.05 to 3 weight percent calcium carbonate in iron-based powder metallurgy mixtures to improve machinability [abstract].  Therefore, it would have been obvious to one of ordinary skill to modify the method of He et al. by including calcium carbonate to improve machinability as taught by Kawase.
He et al. does not expressly teach a final porosity in the sintered alloy or a Cu phase having an area ratio as claimed.  However, the examiner submits that overlapping features would have been expected to be present or would have naturally flowed from the alloy of He et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed porosity and Cu area ratio by controlling the Cu amount within the claimed ranges and subjecting the claimed powder mixture of pre-alloyed powder (ie. not using separate Cu and Fe powders) to an appropriate compaction pressure, and then sintering at 1102 to 1152 degrees C for 10 minutes to 2 hours [0026, 0046, 0065, fig.1-2 spec.].  
He et al. discloses a pre-alloyed Fe-Cu powder having a Cu amount that overlaps with and falls within the claimed Cu amount as stated above (see previous).  He et al. further teaches an overlapping processing method of mixing, compaction at 600 MPa, and sintering at 1120 degrees C for 0.6 hours [0042-0043].  Since He et al. discloses an overlapping powder mixture composition and processing parameters that closely resemble that of the instant specification (and fall within the instantly claimed ranges of claims 3-4 below), overlapping values of porosity and Cu area ratio would have been expected or would have naturally flowed from the final sintered alloy of He et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.  See MPEP 2144.05(I).
Alternatively, He et al. does not teach a final porosity as claimed.  Ito et al. discloses a bearing component made from a sintered ferrous alloy [abstract, 0002]; wherein it is known to control processing parameters to achieve a sintered porosity of 5% to 20% such that a sufficient amount of oil can seep into the bearing component [0059-0060].  Therefore, it would have been obvious to one of ordinary skill to modify the method of He et al. by specifying a final porosity as disclosed by Ito et al. such that the oil bearing component can have a sufficient amount of oil within the pores of the bearing component as taught by Ito et al.
The aforementioned prior art discloses the shape of a bearing as stated above rather than a valve guide orientation as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Ramakrishnan discloses that ferrous powder metallurgy parts are well known to be able to be used for a variety of automotive applications such as bearings parts and valve guides [p.495, p.499, sec.17.3.1].  In other words, the specific features of bearing parts and valve guides are disclosed by Ramakrishnan to be art-recognized equivalents in the scope of ferrous powder metallurgy parts for automotive applications.  See MPEP 2144.06.  Thus, it would have been obvious to one of ordinary to modify the method of He et al. to substitute the sintered metal part for a valve guide instead of a bearing because valve guides and bearing parts are disclosed by Ramakrishnan to be art-recognized equivalents.  Alternatively, Takayama discloses that it is known to utilize Fe-Cu sintered materials for applications such as bearings or valve guides [0157].  Thus, automotive applications such as bearings and valve guides are also disclosed to be art-recognized equivalent applications for Fe-Cu based sintered materials as also disclosed by Takayama.  See MPEP 2144.06. 
Regarding claims 3-4, the aforementioned prior art discloses the method of claim 1 (see previous).  He et al. further teaches sintering at 1120 degrees C for 0.6 hours, which falls within the instantly claimed ranges [0028].
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  He et al. further discloses that Ni can be included in an amount of down to zero percent (ie. not included), which overlaps with the instant claim because the examiner recognizes that a zero amount of Ni reasonably meets the limitation of being “free of Ni” as claimed [0010].
Regarding claim 9, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, He et al. discloses that a lubricant and graphite can be added to the raw material powder in amounts of 0.5 to 1 weight percent and 0.2 to 2 weight percent, respectively [0014].  The examiner further recognizes that the pre-alloyed iron powder would naturally be included as a balance, which corresponds to at least 97 weight percent of pre-alloyed iron powder as determined by the examiner.  This range is considered to be substantially close to the claimed range of 86% to 96.9% such that similar properties are exhibited.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of 0.1% of iron powder would have any materially significant effects on the claimed power.  The examiner’s position is further bolstered by applicants’ own data showing no discernable differences in property based on said blending ratio [fig.1-5 spec.] and in view of applicants’ specification which notes that blending ratios of up to 100% achieve desirable results [0030 spec.].
Alternatively, the examiner notes that the combined disclosure of He et al. and Kawase suggest adding a lubricant, graphite, and calcium carbonate in amounts of up to 1 weight percent, up to 2 weight percent, and up to 3 weight percent, respectively (see previous).  Thus, the remainder of pre-alloyed powder as suggested by the aforementioned prior art combination would naturally be included in an amount up at least 93 weight percent, which overlaps with the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN104907554, machine translation referred to herein) in view of either one of Ramakrishnan (2013, Automotive applications of powder metallurgy) or Takayama (US 2012/0177528).
Regarding claims 11-12, He et al. discloses a method of manufacturing an automotive bearing component from a sintered iron-based alloy [0008-0010, 0019]; wherein said method includes the steps of providing a pre-alloyed, diffusion bonded Fe-Cu alloy, followed by subsequent steps of molding and sintering said alloy [0012, 0014-0015].  He et al. further discloses that said pre-alloyed iron powder includes 1 to 25 weight percent Cu [0010].  In addition to 0.5 to 1 weight percent lubricant and 0.2 to 2 weight percent graphite, the examiner notes that the entire raw material powder of He et al. (ie. pre-alloyed powder+lubricant+graphite) will have a Cu ratio of up to approximately 24 weight percent as determined by the examiner, which overlaps with the instantly claimed Cu content [0014].  See MPEP 2144.05(I).  He et al. also discloses a specific embodiment wherein the pre-alloyed iron powder includes 20 weight percent Cu, in addition to 1 weight percent lubricant and 1 weight percent graphite, which results in a raw material powder of approximately 19.6 weight percent Cu, which falls within the claimed range [0033].  See MPEP 2131.
Furthermore, He et al. is silent regarding Cu inclusions from any other source, such that a ratio of the Cu from the pre-alloyed iron powder with respect to the Cu in the entire raw material powder in the disclosure of He et al. is 100%.
He et al. does not expressly teach values of thermal conductivity as claimed.  However, the examiner submits that overlapping features would have been expected to be present or would have naturally flowed from the alloy of He et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed thermal conductivity values by controlling the Cu amount within the claimed ranges and subjecting the claimed powder mixture of pre-alloyed powder (ie. not using separate Cu and Fe powders) to an appropriate compaction pressure, and then sintering at 1102 to 1152 degrees C for 10 minutes to 2 hours, or at 1127 degrees C for 30 minutes in a particular example [0010-0011, 0046, 0055-0058, 00060, fig.3, tables1-2 spec.].  
He et al. discloses a pre-alloyed Fe-Cu powder having a Cu amount that overlaps with and falls within the claimed Cu amount as stated above (see previous).  He et al. further teaches an overlapping processing method of mixing, compaction at 600 MPa, and sintering at 1120 degrees C for 0.6 hours [0042-0043].  Since He et al. discloses an overlapping powder mixture composition and processing parameters that closely resemble that of the instant specification (and fall within the instantly claimed ranges of claims 3-4 below), overlapping thermal conductivity values would have been expected or would have naturally flowed from the final sintered alloy of He et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.  See MPEP 2144.05(I).
The aforementioned prior art discloses the shape of a bearing as stated above rather than a valve guide orientation as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Ramakrishnan discloses that ferrous powder metallurgy parts are well known to be able to be used for a variety of automotive applications such as bearings parts and valve guides [p.495, p.499, sec.17.3.1].  In other words, the specific features of bearing parts and valve guides are disclosed by Ramakrishnan to be art-recognized equivalents in the scope of ferrous powder metallurgy parts for automotive applications.  See MPEP 2144.06.  Thus, it would have been obvious to one of ordinary to modify the method of He et al. to substitute the sintered metal part for a valve guide instead of a bearing because valve guides and bearing parts are disclosed by Ramakrishnan to be art-recognized equivalents.  Alternatively, Takayama discloses that it is known to utilize Fe-Cu sintered materials for applications such as bearings or valve guides [0157].  Thus, automotive applications such as bearings and valve guides are also disclosed to be art-recognized equivalent applications for Fe-Cu based sintered materials as also disclosed by Takayama.  See MPEP 2144.06.

Response to Arguments
The previous rejections based on “valve guides” as an obvious shape have been withdrawn.
Applicant's arguments, filed 9/14/2022 regarding the rejections over He et al. have been fully considered but they are not persuasive.
Applicant argues that bearings and valve guides are not art-recognized equivalents in view of Ramakrishnan because Ramakrishnan teaches different alloys for bearings and valve guides, respectively.  The examiner cannot concur.  It is noted that the rationale for obviousness is substituting equivalents for the same purpose, wherein said equivalency must be recognized in the prior art.  Accordingly, as stated above, Ramakrishnan expressly teaches that Fe-Cu based alloys in general are useful for a variety of automotive applications, including but not limited to bearings and valve guides.  Thus, one of ordinary skill would have reasonably applied the teachings of He et al., which apply to a bearing material, towards another automotive application that is also recognized to be useful for Fe-Cu sintered alloy such as valve guides, as disclosed by Ramakrishnan.  
It appears to the examiner that applicant is of the position that bearings and valve guides are not equivalent because Ramakrishnan teaches Fe, Fe-C, Fe-Cu… alloys for bearings and then separately teaches Fe-Cr-Mo-W-V-C, Fe-Cu-Sn-P-C, etc. alloys for valve guides.  The examiner cannot concur.  It is noted that these listed alloys are not mutually exclusive, as would have been recognized by one of ordinary skill, especially in view of the broad teachings of Ramakrishnan that a variety of iron alloys can be used for a variety of automotive applications.  For example, Fe-Cu and Ce-Cu-Sn-P-C are both considered generally to be Fe-Cu alloys as would have been recognized by one of ordinary skill.
Applicant further argues that He et al. does not teach the claimed Cu area ratios or values of thermal conductivity as claimed.  The examiner cannot concur.  As explained above and apparent from applicants’ own data [tables1-2], the examiner notes that these features would have naturally flowed from following the method of the instant claims (ie. using a pre-alloyed Fe-Cu powder, compacting, sintering, etc.).  Since He et al. is considered to meet these features as stated above, the examiner submits that overlapping values of Cu area ratio and thermal conductivity values would have been expected or would have naturally flowed from the disclosure of He et al. absent concrete evidence to the contrary as explained above.
Applicants arguments regarding the art-recognized equivalency of bearings vs. valve guides are further moot in view of the new grounds of rejection over Takayama.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734